In an action on two promissory notes, the plaintiff appeals from an order of the Supreme Court, Rockland County, dated May 7, 1979, which denied his motion for summary judgment. Order affirmed, with $50 costs and disbursements. We have reviewed the additional evidence presented by plaintiff (as well as by defendants) on his second motion for summary judgment, but again find that there are issues of fact requiring trial. Therefore, summary judgment may not be granted to plaintiff against any of the defendants. Damiani, J. P., O’Connor, Lazer and Margett, JJ., concur.